internal_revenue_service number release date index number ----------------------------- ---------------------------------------- ---------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-130989-04 date date legend x ---------------------------------------- ---------------------------- prs ------------------------------- ---------------------------- state ---------- d1 ------------------------- d2 ---------------------- d3 ---------------------- d4 ------------------------ dear ------------------ this responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted and representations therein x was incorporated under the law of state on d1 on d3 prs a partnership owned by some of the shareholders of x became a shareholder of x shortly thereafter prs was dissolved on or about d4 x filed an election to be treated as a subchapter_s_corporation effective d2 x represents that its invalid s_corporation_election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x further represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation plr-130989-04 law and analysis sec_1361 defines an as corporation as a small_business_corporation for which an election under ' a is in effect sec_1361 defines a asmall business corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides in part that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation and an election under sec_1362 shall be valid only if al persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1362 provides that an election under ' a shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made by reason of failure to meet the requirements of sec_1362 or to obtain shareholder consents or b was terminated under ' d the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation as of d2 was invalid and also conclude that the invalid election constitutes an inadvertent invalid election within the meaning of sec_1362 under the provisions of ' f x will be treated as an s_corporation as of d2 and thereafter provided that x s s_corporation_election is not otherwise terminated under ' d plr-130989-04 new form_2553 election by a small_business_corporation with the appropriate service_center with an effective date of d2 this ruling is conditioned on x within days of the date of this letter filing a except as specifically provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax this ruling is directed only to the taxpayer requesting it sec_6110 of under a power_of_attorney on file in this office a copy of this letter will be sent to the code provides that it may not be used or cited as precedent your authorized representatives s david r haglund sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
